736 F.2d 509
UNITED STATES of America, Plaintiff-Appellee,v.Antonio Pino PALAFOX, Defendant-Appellant.
No. 83-1036.
United States Court of Appeals,Ninth Circuit.
June 27, 1984.

David F. Levi, Sacramento, Cal., for plaintiff-appellee.
James M. Fallman, Fallman & Janof, Sacramento, Cal., for defendant-appellant.
ORDER
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, and BEEZER, Circuit Judges.


1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be heard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.